DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are not persuasive.  Applicant argues that the combination of Boncato and Liu discloses regulating the output voltage step, particularly “and regulating the output voltage, with respect to the target voltage, throughout the load transient, wherein regulating the output voltage throughout the load transient comprises modifying said regulating, during the load transient, based on the estimated or calculated slew rate.”  In particular, applicant argues that Liu disclose that the regulation is based on current thresholds rather than slew rate. This argument is not persuasive.  
Note that slew rate is ordinarily defined as the change in voltage or current with respect to time, and typically has units of volts per second (V/s) or amperes per second (A/s).  As Liu points out specifically in ¶45 “thus the compensation signal is sensitive to fast variation of output current” Variation of output current is another way of saying slew rate of the output current.  In order for something to be sensitive to something, it must react to it.  Though applicant’s specification details a significantly more accurate method of calculation, Liu still teaches the broad limitation of estimating the slew rate.  Estimating slew rate by crossing current thresholds is a valid method of estimating slew rate, particularly under fault conditions when current may be changing at the physical limits of the system.  To reiterate the statement by Liu, the AVP system is designed to track fast variation of output current.  Fast variation of output current is synonymous with A/s or slew rate of output current.  As such, this argument is not persuasive.
As to the argument regarding the combination, examiner respectfully disagrees.  First, there is more than one combination possible as implied by applicant’s use of the word only.  
As to applicant’s remarks regarding claims 2 and 3, again passing thresholds is a valid estimate of slew rate as explained above.  As to remarks regarding claim 5/18, esaminer cordially points out that ¶36 descirbes Figure 2 and states “The fault switch Q1 modifies the feedback signal when activated, by adjusting the slew rate of the feedback signal. For example, the fault switch Q1 may increase the slew rate of the feedback signal beyond a fault threshold slew rate by saturating the isolation device 218 (e.g., to a high saturation condition, a low saturation condition, etc.) when the fault switch Q1 is activated.”  Note that with feedback either forced low or high that would either latch open or close switch the power switches Q2/Q3 depending on the configuration since the feedback is sending a ceiling or floor value.  As such, this argument is not persuasive.  As such, the obviousness rejections are sustained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 13-16, 24-27 are rejected under 35 U.S.C. 103) as being unpatentable over Boncato (20140163144) in view of Liu (US 2019/0302818).
As to claim 1,  Boncato discloses a method of regulating an output voltage of a power converter during a load transient (Fig. 7/8), the method comprising: estimating or calculating a slew rate of the output voltage or a slew rate of an error voltage which corresponds to a 
Boncato does not explicitly disclose regulating the output voltage with respect to the target voltage, throughout the load transient, wherein the regulating the output voltage throughout the load transient comprises modifying said regulating during the load transient.
Liu teaches regulating the output voltage with respect to the target voltage, throughout the laod transient, wherein the regulating the output voltage throughout the load transient comprises modifying said regulating during the load transient (See Figs. 2A-2D which disclose regulating the reference voltage in addition to ¶45 “Nonlinear AVP control circuit 30 further comprises a compensator 306 to dynamically adjust slope LL1 during load transient period, such that slope LL1 dynamically deceases when output current lout increases from less than current level l(k1).”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boncato to use AVP as disclosed in Liu to increase transient response of the control loop (¶4).  

As to claim 3, Boncato discloses wherein the threshold is variable and depends on the error voltage (See item 210.  Also, ¶53   “The fault threshold slew rate value may be greater than a slew rate of the feedback signal that occurs during a transient load condition of the output voltage”).
As to claims 13, Boncato discloses further comprising control circuitry configured to identify a transient event in a signal corresponding to load voltage excursions and/or the slew rate of the output voltage, or to identify a transient event in a signal corresponding to voltage excursions and/or the slew rate of the error voltage (¶53).
As to claim 14, Boncato discloses A controller for a power converter, the controller comprising: an estimator configured to estimate or calculate a slew rate of an output voltage of the power converter or a slew rate of an error voltage which corresponds to a difference between the output voltage and a target voltage, during a load transient; and a modulator configured to continue regulating the output voltage during the load transient (¶30), based on the estimated or calculated slew rate (See Fig. 2 and ¶53).
Boncato does not disclose , with respect to the target voltage, throughout the load transient, wherein regulating the output voltage throughout the load transient comprises modifying said regulating, during the load transient.
Liu teaches with respect to the target voltage, throughout the load transient, wherein regulating the output voltage throughout the load transient comprises modifying said regulating, during the load transient (Figs. 2A-2D ¶45).

As to claim 15, Boncato discloses further comprising: a detector configured to determine if the estimated or calculated slew rate exceeds a threshold, wherein the modulator is configured to adjust the regulation of the output voltage responsive to the estimated or calculated slew rate exceeding the threshold (¶53).
As to claim 16, Boncato discloses wherein the threshold is variable and depends on the error voltage (See item 210.  Also, ¶53).
As to claims 24, Boncato discloses further comprising control circuitry configured to identify a transient event in a signal corresponding to load voltage excursions and/or the slew rate of the output voltage, or to identify a transient event in a signal corresponding to voltage excursions and/or the slew rate of the error voltage (¶53).
As to claim 25, Boncato discloses An electronic system (Fig. 2), comprising: an electrical load (¶5 “load”); and a power converter (Fig. 2, item 200) configured to regulate an output voltage provided to the electrical load, the power converter comprising a controller (Fig. 2, 210/214) configured to estimate or calculate a slew rate of the output voltage or a slew rate of an error voltage which corresponds to a difference between the output voltage and a target voltage, during a load transient, and to regulate the output voltage during the load transient (¶30) based on the estimated or calculated slew rate (see rejection of claim 1).
Boncato does not explicitly disclose with respect to the target voltage, throughout the load transient, wherein regulating the output voltage through the load transient comprises modify and regulating, during the load transient.
Liu teaches with respect to the target voltage, throughout the load transient, wherein regulating the output voltage through the load transient comprises modify and regulating, during the load transient (see rejection of claim 1 above).

As to claim 26, Boncato discloses wherein the controller of the power converter comprises an estimator configured to estimate or calculate the slew rate of the output voltage or the slew rate of the error voltage, during the load transient, a detector configured to determine if the estimated or calculated slew rate exceeds a threshold, and a modulator configured to adjust the regulation of the output voltage responsive to the estimated or calculated slew rate exceeding the threshold (¶53).
As to claim 27, Boncato discloses wherein the controller of the power converter is configured to identify a transient event in a signal corresponding to voltage excursions at the electrical load and/or the slew rate of the output voltage, or to identify a transient event in a signal corresponding to voltage excursions and/or the slew rate of the error voltage (¶53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boncato to use AVP as disclosed in Liu to increase transient response of the control loop (¶4).
Claims 4, 5, 8, 12, 17, 18, 19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Boncato (20170163144) in view of Liu (US 2019/0302818) and Kelin (US 20150326120).
As to claim 4,  Boncato does not disclose wherein estimating or calculating the slew rate of the output voltage or the slew rate of the error voltage comprises: digitizing an analog measurement of the output voltage; delaying the digitized measurement of the output voltage; and subtracting or adding the delayed digitized measurement of the output voltage and the digitized measurement of the output voltage to yield a slew rate value.
Kelin teaches wherein estimating or calculating the slew rate of the output voltage or the slew rate of the error voltage comprises: digitizing (101) an analog measurement of the output 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boncato to use delayed attrition in the control loop as disclosed in Kelin to increase stability of the control loop.  
	As to claim 5, Boncato discloses wherein continuing to regulate the output voltage during the load transient (¶30) based on the estimated or calculated slew rate comprises: comparing the slew rate value to a threshold (claim 16); and setting a latch responsive to the slew rate value exceeding the threshold, wherein an output of the latch indicates the latch is set and the regulation of the output voltage is to be modified (See Fig. 2, the fault trigger latches a different value to the pwm generator, which broadly interpreted reads on the claimed language). 
	As to claim 8, Boncato discloses further comprising: resetting the latch based on the error voltage and responsive to the target voltage returning to a predetermined range, wherein the output of the latch indicates the latch is reset (¶52 “If the slew rate value is greater than the fault reference, a fault condition is determined. If the slew rate value is less than the fault reference, no fault condition is detected and normal operation of the power supply may continue.”).
	As to claim 12, Boncato discloses further comprising: if the slew rate value exceeds a threshold, increasing at least one of the delay and the threshold (the threshold changes, see claims 15/16).
	As to claim 17, Boncato does not disclose wherein the estimator comprises: an analog-to-digital converter configured to digitize an analog measurement of the output voltage; a delay 
Kelin teaches wherein the estimator comprises: an analog-to-digital converter configured to digitize an analog measurement of the output voltage; a delay unit configured to delay the digitized measurement of the output voltage; and a subtractor or adder configured to subtract or add, respectively, the delayed digitized measurement of the output voltage and the digitized measurement of the output voltage to yield a slew rate value (Claim 3, comparator is a 1 bit adc as explained above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boncato to use delayed attrition in the control loop as disclosed in Kelin to increase stability of the control loop.  
.	As to claim 18, Boncato discloses wherein the detector comprises: a comparator configured to compare the slew rate value to a threshold; and a latch configured to set responsive to the slew rate value exceeding the threshold, wherein an output of the latch indicates the latch is set and the regulation of the output voltage is to be modified (Fig. 2, ¶52, Claims 15/16).
	As to claim 19, Boncato discloses wherein the latch is further configured to reset based on the error voltage, responsive to the target voltage returning to a predetermined range, and wherein the output of the latch indicates the latch is reset (Fig. 2, ¶52, Claims 15/16).
	As to claim 23, Boncato discloses wherein if the slew rate value exceeds a threshold, the estimator is configured to increase the delay and/or the detector is configured to increase the threshold (Fig. 2, ¶52, Claims 15/16).
Claims 10-11, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Boncato (20170163144) in view of Kelin (US 20150326120) , Liu (US 2019/0302818) and Pidutti (US 20100188134).

Kelin discloses and subtracting or adding the delayed digitized measurement of the output voltage and the digitized measurement of the output voltage to yield a slew rate value at the end of the window.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boncato to use delayed attrition in the control loop as disclosed in Kelin to increase stability of the control loop.  
Pidutti discloses for each window in a series of overlapping windows, digitizing the analog measurement of the output voltage (items 420) at a start of the window (410, 430, 425), delaying the digitized measurement of the output voltage to define an end of the window (¶68 “When the pulse of the signal Sz is not overlapped with the corresponding signal Sm (that is, the zero-crossing instant tz' falls within the observation window Tm'), the signal Se is at the value 0.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boncato to use multiple comparison windows in the control loop as disclosed in Pidutti provide simple error checking.  
As to claim 11, Boncato discloses wherein continuing to regulate the output voltage during the load transient based on the estimated or calculated slew rate comprises: for each window in the series of overlapping windows, comparing the slew rate value to a threshold; and setting a latch responsive to the slew rate value at exceeding the threshold, wherein an output of the latch indicates the latch is set and the regulation of the output voltage is to be modified (See Fig. 2).

Piduttie teaches wherein modifying the regulation of the output voltage based on the estimated or calculated slew rate comprises: for each window in the series of overlapping windows (425).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boncato to use multiple comparison windows in the control loop as disclosed in Pidutti provide simple error checking.  
As to claim 21, Boncato discloses does not disclose for each window in a series of overlapping windows, digitizing the analog measurement of the output voltage at a start of the window, delaying the digitized measurement of the output voltage to define an end of the window, and subtracting or adding the delayed digitized measurement of the output voltage and the digitized measurement of the output voltage to yield a slew rate value at the end of the window.
Kelin discloses and subtracting or adding the delayed digitized measurement of the output voltage and the digitized measurement of the output voltage to yield a slew rate value at the end of the window.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boncato to use delayed attrition in the control loop as disclosed in Kelin to increase stability of the control loop.  
Pidutti discloses for each window in a series of overlapping windows, digitizing the analog measurement of the output voltage (items 420) at a start of the window (410, 430, 425), delaying the digitized measurement of the output voltage to define an end of the window (¶68 “When the pulse of the signal Sz is not overlapped with the corresponding signal Sm (that is, the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boncato to use multiple comparison windows in the control loop as disclosed in Pidutti provide simple error checking.  
As to claim 22, Boncato discloses wherein modifying the regulation of the output voltage based on the estimated or calculated slew rate comprises: for each window in the series of overlapping windows, comparing the slew rate value to a threshold; and setting a latch responsive to the slew rate value at exceeding the threshold, wherein an output of the latch indicates the latch is set and the regulation of the output voltage is to be modified (See Fig. 2).
	Boncato does not disclose wherein modifying the regulation of the output voltage based on the estimated or calculated slew rate comprises: for each window in the series of overlapping windows. 
Piduttie teaches wherein modifying the regulation of the output voltage based on the estimated or calculated slew rate comprises: for each window in the series of overlapping windows (425).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Boncato to use multiple comparison windows in the control loop as disclosed in Pidutti provide simple error checking.  
Allowable Subject Matter
Claims 6-7, 9, 20  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 6, the prior art fails to disclose: “wherein the comparison is performed periodically, and wherein a periodicity of the comparison corresponds to an amount by which 
As to claim 9, the prior art fails to disclose: “wherein continuing to regulate the output voltage  during the load transient based on the estimated or calculated slew rate comprises: comparing the slew rate value to a first threshold; setting a first latch responsive to the slew rate value being greater than the first threshold; blanking one or more PWM (pulse width modulation) pulses or tri-stating the PWM used in the regulation of the output voltage, responsive to an output of the first latch indicating the first latch is set; comparing the slew rate value to a second threshold; setting a second latch responsive to the slew rate value being less than the second threshold; and adding one or more additional PWM pulses used in the regulation of the output voltage, responsive to an output of the second latch indicating the second latch is set.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 20, the prior art fails to disclose " wherein the detector comprises: a first comparator configured to compare the slew rate value to a first threshold; a first latch configured to set responsive to the slew rate value being greater than the first threshold; a second comparator configured to compare the slew rate value to a second threshold; and a second latch configured to set responsive to the slew rate value being less than the second threshold, wherein the modulator is configured to blank one or more PWM (pulse width modulation) pulses or tri-stating the PWM used in the regulation of the output voltage, responsive to an output of the first latch indicating the first latch is set, wherein the modulator is configured to add one or more additional PWM pulses used in the regulation of the output voltage, responsive to an output of the second latch indicating the second latch is set.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Examiner, Art Unit 2839